NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted February 10, 2015 
                               Decided February 25, 2015 
                                             
                                         Before 
 
                       FRANK H. EASTERBROOK, Circuit Judge
                        
                       KENNETH F. RIPPLE, Circuit Judge  
                        
                       ANN CLAIRE WILLIAMS, Circuit Judge 
 
No. 14‐3036 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Southern District of Illinois.
                                                  
      v.                                         No. 02‐CR‐30013‐MJR 
                                                  
SCOTTIE MORRELL MUSGRAVES,                       Michael J. Reagan, 
      Defendant‐Appellant.                       Chief Judge. 
 
                                        O R D E R 
 
        Scottie Musgraves pleaded guilty in 2002 to possessing cocaine with intent to 
distribute. See 21 U.S.C. § 841(a)(1). He was sentenced to 180 months’ imprisonment and 
3 years’ supervised release. See id. § 841(b)(1)(C). Musgraves was released from prison 
in 2013 but soon used cocaine. Based on that violation of the conditions of his 
supervised release, the district court in December 2013 modified the conditions by 
placing Musgraves under curfew and electronic monitoring. Musgraves again violated 
the terms of his supervision in January 2014 when he committed aggravated domestic 
battery and was sentenced in state court for that violation. At that point his federal 
probation officer petitioned the court for revocation based on the battery as well as the 
earlier drug possession. After Musgraves stipulated to these violations, the district court 
revoked his supervised release and sentenced him to 24 months in custody. 
No. 14‐3036                                                                              Page 2 
 
Three months of that sentence were to run concurrently with the state‐court sentence he 
was serving for the battery. See 18 U.S.C. § 3583(e)(3), (g)(1). 
         
        Musgraves appeals, but his appointed lawyer asserts that the appeal is frivolous 
and seeks to withdraw under Anders v. California, 386 U.S. 738, 744 (1967). We invited 
Musgraves to comment on counsel’s motion, see CIR. R. 51(b), but he has not responded. 
Counsel has submitted a brief that explains the nature of the case and addresses the 
issues which an appeal of this kind might be expected to involve. Because the analysis 
in the brief appears to be thorough, we limit our review to the subjects that counsel 
discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. 
Wagner, 103 F.3d 551, 553 (7th Cir. 1996).  
         
        Counsel first notes that Musgraves does not wish to dispute his admissions to 
violating the terms of his supervised release. Thus, counsel properly refrains from 
discussing whether Musgraves could challenge the decision to revoke his supervision. 
See United States v. Wheaton, 610 F.3d 389, 390 (7th Cir. 2010).  
         
        Counsel considers whether Musgraves could argue that his 24–month term of 
reimprisonment is plainly unreasonable, see United States v. Jackson, 549 F.3d 1115, 1118 
(7th Cir. 2008), but properly concludes that any such challenge would be frivolous. 
Based on the nature of the conduct resulting in the revocation and Musgraves’s 
criminal‐history category, the Sentencing Commission’s policy statements advised a 
term of reimprisonment of 33 to 41 months. See U.S.S.G. § 7B1.4(a). Because the bottom 
of the suggested range exceeded the maximum term allowed by statute when 
supervised release is revoked on a Class C felony, see 18 U.S.C. §§ 3583(e)(3), 3559(a)(3); 
21 U.S.C. § 841(b)(1)(C), the statutory maximum of two years became the suggested 
policy‐statement term, see U.S.S.G. § 7B1.4(b)(1), which is what the district court 
imposed. Furthermore, the court reasonably applied the relevant factors under 18 
U.S.C. § 3553(a) in determining the reimprisonment term, taking into account the 
seriousness of the violations, Musgraves’s history and characteristics (including his 
history of violence, acceptance of responsibility, and cognitive disability resulting from 
a self‐inflicted gunshot wound when he was a teen) as well as the need for public 
safety. See 18 U.S.C. § 3583(e). In these circumstances, we would not conclude that the 
term of reimprisonment was plainly unreasonable. See United States v. Neal, 512 F.3d 
427, 438–39 (7th Cir. 2008). 
         
        Counsel also informs us that Musgraves wishes to argue that the district court 
should have ordered that the entire revocation term—rather than only 3 months of the 
No. 14‐3036                                                                           Page 3 
 
term—be served concurrently with his state sentence for aggravated domestic battery. 
We agree with counsel that such a challenge would be frivolous. The district court 
recognized its discretion to make Musgraves’s reimprisonment term consecutive to or 
concurrent with his state‐court sentence: The court reasoned that the seriousness of 
Musgraves’s offense warranted the statutory‐maximum punishment but that his 
acceptance of responsibility justified a partially concurrent term. See United States v. 
Taylor, 628 F.3d 420, 424–25 (7th Cir. 2010); see also U.S.S.G. § 7B1.3(f) (favoring 
consecutive term of imprisonment at revocation).  
        
       Accordingly, the motion to withdraw is GRANTED, and the appeal is 
DISMISSED.